Weight, C. J.
We see no error in this ruling. There are cases in which it is proper and necessary to make a person defendant to a proceeding in equity, upon the ground of avoiding a multiplicity of suits. His rights may not be directly affected by the decree, but it may occur that if the complainant succeeds, the respondent will thereby acquire a right to call upon the party omitted or not joined, either to reimburse him, or reinstate him in the position lost by the complainant’s success. And if so, the person consequentially liable to be thus affected, should be before the court that his liability may be adjudicated by one proceeding. 1 Danl. Ch. 329; Story’s Eq. PI. section 173 ; Niser v. Blackley, 3 John. Ch. 437.
Applying this rule, we think it was proper to direct Moore to be made a party. If complainant succeeds, Moore will be liable to McGillicuddy, either upon the covenants of his deed or to correct the mistake, by conveying to him the proper tract of land. So if there was no mistake upon a proper *203bill, be might be liable to complainant, or his immediate grantee, Douglass.
Order sustaining the demurrer affirmed.